DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on October 14, 2020.  This action is made final.
2.	Claims 1-7 are pending in the case; Claims 1, 6, and 7 are independent claims.

Response to Arguments
3.	 In the Non-Final Rejection mailed on July 22, 2020, Claims 1-5 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter, but the Claim Amendments filed on October 14, 2020 have rendered this rejection moot.

4.	Applicant’s arguments, see Remarks filed on October 14, 2020, with respect to rejection of Claim 6 under 35 U.S.C. § 112(b), have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) of Claim 6 has been withdrawn. 

5. 	Applicant’s arguments, see Remarks filed on October 14, 2020, with respect to rejection of Claims 1-7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Fein, as discussed below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (hereinafter Fein), US 2014/0282162 A1, published on September 18, 2014, in view of Kassan, US 2005/0144093 A1, published on June 30, 2005, and further in view of “A Township Tale – Quick Look: INVENTORY” video (hereinafter ATT), published on December 13, 2017, available at https://youtu.be/Jh5yiuNhj1M (length 3 minutes and 30 seconds).
With respect to independent Claim 1, Fein teaches a non-transitory computer readable medium having stored thereon a program for controlling an information processing device, the program comprising:
by a spatial image rendering section, rendering a spatial image that depicts an aspect of an interior of the virtual space on a basis of a position and a direction of a given viewpoint (see Fig. 4a, ¶ 0077, displaying a bookshelf in the camera’s field of view – while Fein illustrates an augmented reality device, a skilled artisan would understand that the spatial image displayed to the user need not include all of the aspects of physical reality – various virtual objects, digital images, etc. can be layered on the display (see ¶ 0046; see also discussion of ATT, below)).
wherein a plurality of virtual objects are disposed in the virtual space at fixed positions (see Fig. 4c, ¶ 0079; see also ¶ 0064, describing a stack of virtual DVDs that the user can interact with).
receiving an operation from a user to possess a first virtual object of the plurality of virtual objects (see Figs. 4d-e, ¶ 0081; see also ¶ 0056, describing implementation of grabbing an object; see also ¶ 0071, showing that the user can collect items of interest).
wherein the first virtual object is possessed by movement of the first virtual object away from its fixed position by a predetermined distance (see Figs. 4d-e, ¶ 0081).
by an operation receiving section, receiving a housing operation of adding the object to be possessed to personal belongings of the user from the user (see Figs. 4e-f, ¶¶ 0081-82, showing “dropping” of object into the shopping cart).

Fein does not appear to explicitly disclose “by an object control section, displaying a list of personal belongings to which the first virtual object has been added at a position in the virtual space determined on the position and the direction of the viewpoint at a time of receiving the housing operation, wherein the list of personal belongings is automatically displayed after the first virtual object has been possessed” although Fein illustrates updating the shopping cart icon to confirm that the selected object has been added (see Fig. 4f, ¶ 0082), and Fein further suggests that a collection of objects can be represented in a list (see ¶ 0064), and a skilled artisan would understand that various interfaces can be provided to the user in order to interact with or otherwise manage their inventory of the items.  Furthermore, as illustrated by the teachings of Kassan, a skilled artisan would understand that an updated list of belongings can be displayed after an item is added to it, in order to provide feedback to the user regarding their collection of items.
Kassan is directed towards e-commerce shopping (see Kassan, Abstract).  Kassan teaches that adding an item to a shopping cart, similarly to the shopping cart discussed in Fein, above, results in displaying a shopping cart window with updated contents to the user (see Kassan, ¶¶ 0069-71, further noting that if the shopping cart window was previously opened it is updated and re-displayed).  While Kassan describes a browser display screen, a skilled artisan would understand that similar functionality 

As discussed above, Fein illustrates moving objects to a personal collection in an augmented reality environment, and although a skilled artisan would understand that similar functionality can be implemented in other environments, such as virtual reality environment, the teachings of ATT can be relied upon for an explicit showing of such implementation.  ATT describes a virtual reality game where the user can interact with virtual objects in virtual scenes (see ATT, 0:45 – 1:10).  Similarly to Fein, ATT describes grabbing a virtual object and dragging it to a target zone (releasing the object before it reaches the target zone would either leave it in its original location, drop it on the floor, etc., depending on the distance (if any) the object was moved).  Accordingly, a skilled artisan would understand that inventory management described in Fein can be implemented in a virtual reality environment as illustrated by ATT.


With respect to dependent Claim 2, Fein in view of Kassan and ATT teaches the non-transitory computer readable medium according to claim 1, as discussed above, and further suggests wherein the housing operation is an operation of 

With respect to dependent Claim 3, Fein in view of Kassan and ATT teaches the non-transitory computer readable medium according to claim 1, as discussed above, and further suggests wherein the list of personal belongings is displayed along a plane intersecting the direction of the viewpoint (see discussion of Claim 1 with respect to Kassan, ¶¶ 0069-71).  A skilled artisan would also understand that information, such as the updated content of a shopping cart, could be displayed as an object in the virtual scene in many different ways – such object would have to intersect the direction of the viewpoint in order to ensure that the user can see it without turning their head, similar to displaying a pop-up window in a desktop setting of Kassan, or displaying an in-game inventory as is well-known in many video games. 

With respect to independent Claims 6 and 7, these claims are directed to an information processing device and a control method comprising steps and/or features recited in Claim 1, and are thus rejected along the same rationale as Claim 1, above.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fein in view of Kassan and ATT, and further in view of Card et al. (hereinafter Card), US 5,847,709, issued on December 8, 1998.
With respect to dependent Claim 4, Fein in view of Kassan and ATT suggests the non-transitory computer readable medium according to claim 3, as discussed above, and while there does not appear to be an explicit discussion of “wherein the list of personal belongings is displayed along a plurality of planes intersecting the direction of the viewpoint and arranged side by side along a longitudinal direction in a view from the viewpoint in the case in which the number of personal belongings exceeds a predetermined number,” a skilled artisan would understand that information to be displayed to the user in a virtual space can be displayed in various ways, including “along a plurality of planes” as a matter of design choice, as illustrated by the teaching of Card.
Card is directed towards a three-dimensional document workspace for interacting with large number of document objects (see Card, Abstract).  Card illustrates displaying items along a plurality of planes in order to display such items without occlusion (see Card, Fig. 2, col. 7, lines 2-17).  Therefore, a skilled artisan would understand that many other arrangements of how the items are displayed to the user could be chosen by the programmer.

Allowable Subject Matter
7.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179